Eberhardt, Judge.
In this action by a servant against the master, a house mover, for personal injuries received by the servant when he was on top of a house while it was being moved under high voltage wires, there was sufficient evidence to raise factual issues as to whether the master had provided against the dangers of the operation sufficiently to comply with the requirements found in Ga. L. 1960, p. 181 et seq. (Code Ann. §§ 34B-202, 34B-203), and as to whether the servant had assumed the risk involved; consequently denial of defendant’s motions for judgment notwithstanding the mistrial was not error.

Judgment affirmed.


Hall, P. J., and Evans, J., concur. Whitman, J., not participating.

Greer, Sartain, Carey & Cromartie, Jack M. Carey, Joseph A. Griggs, for appellant.
Gunter & McDonald, Douglas W. McDonald, for appellee.